Citation Nr: 0906531	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial allowance.

3.  Entitlement to plot or internment allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1964 to 
August 1985.  He died in September 2004.  The appellant is 
the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and June 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Board notes that in March 2004, several months before he 
died, the Veteran filed several service connection claims.  
These claims were still pending at the time of his death in 
September 2004.  Soon after his death, in November 2004, the 
appellant filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits By a Surviving Spouse or Child.  In this vein, 
claims for death pension, compensation, or Dependency and 
Indemnity compensation (DIC) are deemed to include a claim 
for accrued benefits if supported by the facts of the case, 
as is the case here.  38 U.S.C. § 5101(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.152(b), 3.1000(c) (2008).  

The RO denied these service connection claims for accrued 
benefits in the June 2005 rating decision on appeal.  
However, the appellant did not perfect an appeal of any of 
these accrued benefits claims by filing a notice of 
disagreement (NOD) and substantive appeal (e.g., VA Form 9 or 
equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.201 (2008).  Specifically, in 
the August 2005 NOD, the appellant only expressed 
disagreement with the cause of death claim now on appeal.  
Therefore, the accrued benefits claims are not before the 
Board at this time, since no intent was expressed to appeal 
these issues.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The appellant seeks to establish service connection for the 
cause of the Veteran's death due to lung cancer, based on 
herbicide exposure and asbestos-related exposure during 
service.  See February 2004 appellant statement; August 2005 
NOD; December 2005 substantive appeal; and February 2009 
Informal Hearing Presentation (IHP).  The appellant also 
seeks burial and plot or internment benefits to help with the 
costs associated with his death.  See November 2004 VA Form 
52-530, Application for Burial Benefits.  However, before 
addressing the merits of the claims at issue, the Board finds 
that additional development of the evidence is required.
  
First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the notice letters sent by the RO to the 
appellant in December 2004 (for the cause of death claim) and 
March 2005 (for the burial and plot allowance claims) are 
insufficient.  

Specifically, for the cause of death claim, the VCAA notice 
provided must address the U.S. Court of Appeals for Veterans 
Claims (Court's) recent decision in Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007), which held that for DIC 
benefits, VCAA notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Veteran did not have any adjudicated 
service-connected disabilities when he died, but regardless, 
the above December 2004 letter failed to adequately address 
how to substantiate a DIC claim based on a nonservice-
connected condition.  That is, the letter did not advise the 
appellant how to establish service connection for the 
Veteran's lung cancer as the cause of his death based on 
herbicide exposure and asbestos-related exposure during 
service.  See e.g., April and August 2004 VCAA notice letters 
sent to the Veteran.  As well, this letter must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying her of all elements of her claim, including 
concerning the downstream effective date.  

As for the burial allowance claim, the VCAA notice provided 
was sufficient.  However, as the plot allowance claim, no 
letter addresses the information or evidence needed to 
establish entitlement to plot or internment allowance, 
especially in light of the August 2006 amendments to 38 
C.F.R. § 3.1600(f).  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 
8, 2006).  Therefore, a remand is required for the RO to 
issue another VCAA letter on this issue that is compliant 
with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Second, the Board notes that VA has not obtained a medical 
opinion addressing the relationship, if any, between the 
cause of the Veteran's death (lung cancer) and his military 
service.  The death certificate confirmed that the Veteran 
died on September [redacted], 2004 of lung cancer.  Moreover, the 
appellant has alleged lung cancer as the only cause of death.  
The remaining question is whether the Veteran's lung cancer 
is in any way related to his military service.  In Delarosa 
v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U.S. 
Court of Appeals for the Federal Circuit held, in the context 
of a claim for DIC, under 38 U.S.C.A. § 5103A(a), VA only 
needs to make reasonable efforts to assist a claimant in 
obtaining a medical opinion when such opinion is "necessary 
to substantiate the claimant's claim for a benefit."  
Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008), the Federal Circuit also held that 38 U.S.C.A. 
§ 5103A(a) does not require the VA to assist a claimant in 
obtaining a medical opinion or examination in a DIC claim 
when no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Upon review of the 
evidence of record revealing some in-service evidence of 
respiratory complaints, the Board concludes there is a 
possibility that a VA opinion might aid the appellant in 
substantiating the claim.  Therefore, a remand for an opinion 
from a VA physician as to the etiology of the cause of the 
Veteran's death is required.       

Third, as already alluded to above, during the pendency of 
the plot allowance claim, the applicable regulation 38 C.F.R. 
§ 3.1600(f) was amended in August 2006.  See 71 Fed. Reg. 
44,915 - 44,920 (Aug. 8, 2006).  Yet the appellant was not 
provided notice of the amended regulation, nor issued a 
supplemental statement of the case (SSOC) that reflected 
readjudication of this issue pursuant to the amendment.  As 
pointed out by the Veteran's representative, for plot benefit 
claims filed on or after December 16, 2003, if the Veteran's 
death is not service-connected, VA will pay a smaller sum for 
a plot or interment allowance under the following are met:  
(i) The deceased Veteran is eligible for burial in a national 
cemetery; (ii) The Veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; (iii) The applicable further provisions of 
this section and sections 3.1601 through 3.1610.  See 38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f), effective August 8, 
2006.  On remand, the RO must provide the appellant with the 
amended regulation and readjudicate the claim.

Fourth, both the burial and plot allowance claims are 
inextricably intertwined with the cause of death claim, as 
they partially turn on whether the Veteran's death is service 
connected.  See 38 U.S.C.A. § 2307 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1600(a) (2008).  As such, the Board may not 
properly review these claims until the cause of death issue 
is adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).

The Board has also considered whether the VA physician in his 
opinion should address the Veteran's alleged in-service 
asbestos and alleged in-service herbicide exposure.  The VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
purportedly resulting from asbestos exposure.  The Manual 
also lists some of the major occupations involving exposure 
to asbestos: mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (f).  

As to his alleged asbestos exposure, neither the Veteran nor 
the appellant has specifically stated how the Veteran was 
exposed to asbestos during his service.  
A service award received by the RO in February 2005 confirms 
that the Veteran's military occupational specialty (MOS) was 
that of a ship's serviceman in the supply department of 
various naval vessels throughout his 20-year career.  His 
service personnel records (SPRs) do not reveal any evidence 
of asbestos exposure, or indications that the Veteran's work 
during service would have led him to asbestos exposure.  See 
also article on USS Dupont, received by RO in August 2005.  
In fact, when the Veteran was first diagnosed with lung 
cancer in December 2003, a VA physician noted there was no 
history of asbestos exposure.  See December 2003 VA pulmonary 
consult.  

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate 
the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether the Veteran was exposed to asbestos either before or 
after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency 
and exposure factors.  Id. at Subsection (h).  See also 
VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 
(2000).  At this juncture, the evidence of record to include 
service records is insufficient in demonstrating any asbestos 
exposure during service; therefore, a VA opinion specific to 
this issue is not warranted unless the appellant submits 
sufficient evidence of asbestos exposure during service.  

As to his alleged in-service herbicide exposure, the Board 
acknowledges that the cause of the Veteran's death, lung 
cancer, is one of the diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  However, the Board finds 
that the Veteran does not have "service in Vietnam," such 
that exposure to herbicides may not be presumed.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service 
in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters offshore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In 
fact, on May 8, 2008, the Federal Circuit issued its decision 
in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), 
where it confirmed VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  A 
Veteran who never went ashore from ship on which he served in 
Vietnamese coastal waters was not entitled to presumptive 
service connection due to alleged Agent Orange / herbicide 
exposure.  Haas, 525 F.3d at 1193-1194.  In addition, the 
Federal Circuit held that "service in Vietnam" will not be 
presumed based upon the Veteran's receipt of a Vietnam 
Service Medal (VSM).  See Haas, supra.  See also VAOPGCPREC 
7-93 (holding that service in Vietnam does not include 
service of a Vietnam era Veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace); and VAOPGCPREC 27-97 (holding that mere service on 
a deep-water naval vessel in waters off shore of the Republic 
of Vietnam is not qualifying service in Vietnam).  

The Veteran has stated (see Veteran's March 2004 claim) and 
SPRs confirm that he served aboard the USS Dupont in the 
official waters of Vietnam in 1967, but he never alleged that 
that he set foot on the landmass of Vietnam, or that he had 
duty or visitation in Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a).  See also VAOPGCPREC 27- 97 
(holding that service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam).  Although his SPRs 
indicate that he was awarded the Vietnam Service Medal, this 
award does not prove actual "service in the Republic of 
Vietnam" for purposes of the regulations.  Haas, 525 F.3d at 
1193-1194.  Therefore, it cannot be presumed that he was 
exposed to a herbicide agent during his service.  However, 
the appellant has still maintained that the Veteran had to 
wash the herbicide-exposed clothes of serviceman who returned 
from swift boat duty from the inland waterways of Vietnam.  
See August 2005 NOD; December 2005 substantive appeal; and 
USS Dupont article, received by RO in August 2005.  
Regardless, even if the Veteran did have to wash other 
service members' clothes as part of his MOS, there is no 
probative evidence he was exposed to Agent Orange or other 
herbicide in such manner.  SPRs do not confirm any evidence 
of herbicide exposure.  Accordingly, the Board finds the 
evidence is at present insufficient to demonstrate exposure 
to herbicides during his military service, and the Veteran is 
therefore not entitled to a VA opinion on the basis of in-
service herbicide exposure.  

In short, at the present time, the evidence of record is 
insufficient in establishing either in-service asbestos or 
herbicide exposure for this Veteran.  

Accordingly, the case is REMANDED for the following action:

1.	With respect to the cause of death 
claim, send the appellant a new VCAA 
notice letter notifying the appellant 
and her representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim, of 
what information or evidence the 
appellant should provide, and of what 
information or evidence VA will attempt 
to obtain on her behalf.  Pursuant to 
the recent Court case of Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007), 
the VCAA notice must include an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a nonservice-
connected condition.  That is, the 
letter should advise the appellant how 
to establish service connection for the 
Veteran's lung cancer as the cause of 
his death based on herbicide exposure 
and asbestos-related exposure during 
service.  See e.g., prior April and 
August 2004 VCAA notice letters sent to 
the Veteran.  As well, this letter must 
comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), in terms of apprising 
her of all elements of her claim, 
including the downstream effective date 
element.  

2.	With respect to the plot / internment 
allowance claim, send the appellant a 
new VCAA notice letter notifying the 
appellant and her representative of any 
information or lay or medical evidence 
not previously provided that is 
necessary to substantiate the claim, of 
what information or evidence the 
appellant should provide, and of what 
information or evidence VA will attempt 
to obtain on her behalf.  In providing 
this notice, please note the significant 
August 2006 amendments to 38 C.F.R. 
§ 3.1600(f) for a plot allowance.  See 
71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).

3.	After completing this development, then 
request an appropriate VA physician to 
provide a medical opinion as to the 
following questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the cause of the 
Veteran's death, lung cancer, 
had its onset in service or 
within one year from the 
Veteran's separation from 
service in August 1985?  

(B)	If not, is it at least as 
likely as not  
(meaning 50 percent or more 
probable) that the cause of 
the Veteran's death, lung 
cancer, is otherwise related 
to his documented in-service 
treatment for various 
respiratory complaints?

      In making this determination, please 
comment on the significance, if any, of 
the Veteran's 45-year history of 
smoking two packs of cigarettes per day 
as it pertains to his lung cancer.  
See, e.g., February 2004 VA oncology 
consult.  The claims file, including a 
complete copy of this remand, must be 
made available for review of the 
Veteran's pertinent medical history.  
The report must state whether such 
review was accomplished. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The designated 
VA physician should discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings and information obtained from 
review of the record.  If the examiner 
is unable to provide the requested 
opinion, please expressly indicate this 
and discuss why this is not possible or 
feasible.

4.	Then readjudicate the cause-of-death, 
burial allowance, and plot allowance 
claims in light of the additional 
evidence.  If the claims are not granted 
to the appellant's satisfaction, send 
her and her representative a SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  As to the plot allowance 
claim, the Pertinent Laws and 
Regulations section of the SSOC should 
include a copy of the recently amended 
38 C.F.R. § 3.1600(f) (2008).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




